            Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 1 of 13



UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

                                         X
VIRTUALPOINT, INC.,                       :
                                          :                     Index No.:
                              Plaintiff,  :
                 -against-                :
                                          :
                                                                COMPLAINT
                                          :
GILDO PALLANCA-PASTOR; VOXAN MOTORS;      :
and VENTURI AUTOMOBILES,                  :
                                          :                     JURY TRIAL DEMANDED
                              Defendants. :
                                         X


       Plaintiff VirtualPoint, Inc. (“VirtualPoint” or “Plaintiff”), by and through its undersigned

attorneys, for its Complaint against Defendants Gildo Pallanca-Pastor (“Defendant Pallanca-

Pastor”), Voxan Motors, and Venturi Automobiles (collectively “Defendants”), alleges as

follows:

                                     NATURE OF ACTION

       1.       VirtualPoint brings this action against Defendants for a Declaration from this

Court that: (i) Plaintiff has not violated the Lanham Act, 15 U.S.C. § 1125(a) or (c), or the Anti-

Cybersquatting Consumer Protection Act (ACPA), 15 U.S.C § 1125(d), and (ii) Plaintiff is the

rightful registered name holder or registrant of the <Voxan.com> site name registration (the

“Site Name”), which is the subject of a Uniform Domain Name Dispute Resolution Policy

proceeding commenced by Defendants through the World Intellectual Property Organization on

or about July 7, 2020 (the “UDRP Proceeding”). Plaintiff also petitions the Court to cancel the

fraudulently-obtained and abandoned VOXAN trademark, U.S. Reg. No. 4457763.
            Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 2 of 13



                                          THE PARTIES

       2.       VirtualPoint is a California corporation with a principal place of business at 1340

Reynolds Ave., # 116-290, Irvine, CA, 92614-5525.

       3.       Upon information and belief, Defendant Gildo Pallanca-Pastor is a resident of

Monaco, with an address of 7 rue du Gabian 98000.

       4.       Upon information and belief, Defendant Venturi Automobiles is a company

organized under Monegasque law, with a principal place of business at Gildo Pastor Center, 7

rue du Gabian 98000, Monaco.

       5.       Upon information and belief, Defendant Voxan Motors is a company organized

under Monegasque law, with a principal place of business at Gildo Pastor Center, 7 rue du

Gabian 98000, Monaco.

       6.       Upon information and belief, Defendant Venturi Automobiles is the parent

company of Defendant Voxan Motors and controls and directs its activities. Upon information

and belief Defendant Gildo Pallanca-Pastor maintains complete control over Defendant Venturi

Automobiles and thus Defendant Voxan Motors as well.

                                 JURISDICTION AND VENUE

       7.       Pursuant to 28 U.S.C. §§ 2201(a) and 2202, VirtualPoint seeks a declaration and

judgment regarding its rights and obligations in an actual controversy within this Court’s

jurisdiction between VirtualPoint and Defendants concerning VirtualPoint’s rights in and to the

Site Name. Subject matter jurisdiction exists in this case pursuant to 28 U.S.C. § 1331, giving

this Court original jurisdiction in a civil action raising a federal question, and 28 U.S.C. §

1338(a), giving this Court original and exclusive jurisdiction in a civil action arising under the

trademark laws of the United States.
            Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 3 of 13



       8.       This Court has personal jurisdiction over Defendants since Defendant Pallanca-

Pastor commenced the UDRP Proceeding against Plaintiff, and consented to this judicial district

in connection with challenges to that proceeding. In so doing, Defendant Pallanca-Pastor was

acting on behalf of, in concert with, and as an agent of Defendants Voxan Motors and Venturi

Automobiles.

       9.       Defendant Pallanca-Pastor also owns trademark registrations for the mark

VOXAN in the United States, U.S. Reg. No. 4457763 (the “763 Mark”), for motorcycles and

motorcycle parts, and Reg. No. 4766932, for software, electrical systems, clothing, and science

and technological services, among others (the “932 Mark”). Defendants have filed a specimen of

use with the United States Patent and Trademark Office for the 763 Mark, attesting to their

alleged use in commerce of the VOXAN trademark in the United States. The Court retains

jurisdiction of Plaintiff’s cancellation petition of the 763 Mark under 15 U.S.C. § 1119, § 1121.

                            FACTS COMMON TO ALL COUNTS

Background

       10.      Plaintiff VirtualPoint is a web development firm based in Southern California that

specializes in the purchase of prominent site names and the development of websites such as

UDRPsearch.com, Verimark.com, Frip.com, Kidex.com, and Y10.com.

       11.      Upon information and belief, Defendant Pallanca-Pastor is the President of

Venturi Automobiles and Voxan Motors.

       12.      Upon information and belief, Defendants design electric concept cars, vehicles,

and motorcycles.
           Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 4 of 13



          13.   Upon information and belief, Voxan Motors struggled financially and was forced

into compulsory liquidation in 2009. Although assets of the company were acquired by Venturi

Automobiles in 2010, the company struggled and shuttered the brand again in 2015.

          14.   Called “almost totally unknown in the United States” by

UltimateMotorCycling.com, the latest reboot of the Voxan Motors brand was not launched until

late 2018.

          15.   Upon information and belief, since Voxan Motors’s reincarnation in late 2018,

Defendants have apparently focused on breaking the electric motorcycle land speed record with a

modified version of their Voxan Wattman motorcycle.

          16.   Upon information and belief, no Voxan Motors motorcycles have ever been sold

in the United States, and none are currently being sold.

          17.   Upon information and belief, Voxan Motors has no dealerships in the United

States.

          18.   Upon information and belief, the 763 Mark was obtained with a fraudulent

specimen of use, which was not, in fact, in-use.

Site Name Negotiations

          19.   VirtualPoint acquired the Site Name on April 28, 2020, after its prior registrant

allowed it to lapse.

          20.   At the time that it acquired the Site Name, VirtualPoint had never heard of

Defendant.

          21.   On May 6, 2020, Defendants, through the non-disclosed intermediary Jean-

Francois Poussard (“Mr. Poussard”), of the company “SolidNames,” made an offer to purchase

the site name <Voxan.com> for $2,000.
         Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 5 of 13



       22.     Upon information and belief, and the representations made on the Website,

located at www.SolidNames.fr, SolidNames is a French company that offers IP protection

services, as well as brokers site name transactions.

       23.     Plaintiff rejected the offer of $2,000. When Mr. Poussard countered with $3,000,

Plaintiff responded with an asking price of $297,000.

       24.     The asking price was based primarily on the fact that the Site Name is a valuable

five-letter, pronounceable dot com, and that the buyer was represented by a broker. It is also not

at all uncommon for short, brandable dot com site names to sell for six figures, and a surefire

way not to maximize the sale price of any site name is to set the price too low.

       25.     A negotiation ensued wherein Mr. Poussard made thirteen total offers, ending

with a final offer on June 4, 2020 of $40,050, which Plaintiff countered with a final offer of

$144,800.

       26.     Defendants’ identity was unknown to Plaintiff during the negotiations. Mr.

Poussard never disclosed that he was representing Defendants, much less any trademark holder.

       27.     Each time that Mr. Poussard made an opening offer, he was required to agree to

terms of use, which appeared in a pop-up window, that stated:
         Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 6 of 13



       28.     Mr. Poussard confirmed six times through three separate negotiations that his

offers were being submitted in “Good Faith,” and that he was “not making a Claim of

Entitlement to the Voxan.com site name.”

       29.     It now appears that Mr. Poussard, and the party on whose behalf he was acting,

were negotiating in bad faith, commencing a UDRP Proceeding when they could not acquire the

Site Name for the price that they wanted to pay.

       30.     At various points in the negotiations, Mr. Poussard made comments, some of

which reinforced the idea that he was representing an individual, who was interested in using the

Site Name for a new business, and never stated that he was representing a party that claimed

trademark rights in the Site Name.

       31.     On May 25, 2020, in connection with a $25,000 offer, he stated: “Hello, Thanks

for your time durient (sp) the negotiation. It is our last offer. We can’t increase our budget.

Please accept it or cancel the negotiation.”

       32.     On May 29, Mr. Poussard wrote: “Do you have studied our last offer?”

       33.     In response to a counteroffer of $175,000, which represented a drop of over

$100,000 in the latest offer price, Mr. Poussard responded: “I am sorry but 25,000 $ is our last

offer. We can’t increase it.”

       34.     On June 1, 2020, Plaintiff cancelled the negotiation with the added comment:

“We’re sorry, but we think you may not be the right buyer”.

       35.     On June 3, 2020, Mr. Poussard commenced a new negotiation, with an opening

offer of $40,000. He wrote that his client “was disappointed to not find an agreement” and “he

likes this site name.” His client decided to increase his offer to $40,000, which was “a very good

price for a domain registered 4 years ago.”
         Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 7 of 13



       36.     In response to Mr. Poussard’s offer, on June 4, 2020, Plaintiff countered with

$144,800, with the caveat that “this would be the best that can be done.”

       37.     When Mr. Poussard did not respond to the counteroffer by the system deadline,

Plaintiff cancelled the negotiation on June 8, 2020.

       38.     At no time during the negotiations did Mr. Poussard state the identity of his client,

or that his client claimed trademark rights in the term “voxan.” Instead, he implied that his client

liked the Site Name for a new venture.

Defendants File Abusive, Meritless UDRP Proceeding

       39.     Shortly after, on June 29, 2020 (and amended on July 8, 2020), Defendants filed a

wildly misleading and abusive complaint with the World Intellectual Property Organization (the

“WIPO Complaint”).

       40.     Among many other false allegations contained in the WIPO Complaint,

Defendants accused Plaintiff of having redirected the Site Name in 2018 to the Website

www.motoshark.com, which sold motorbikes. Contrary to such allegations, Plaintiff did not own

the Site Name in 2018, and thus could not have performed such redirection.

       41.     Defendants also misleadingly implied that Plaintiff demanded $290,000 for the

Site Name, when contacted by Defendants, when in reality that was Plaintiff’s counter-offer

(which Plaintiff reduced over the course of negotiations) to Defendant’s increased $10,000 offer.

       42.     As a preliminary matter, it was Mr. Poussard, not the Defendants, who contacted

Plaintiff on behalf of a non-disclosed client.

       43.     The Voxan Motors brand is obscure and not known in the United States, and

nothing about the approach communicated the name of the buyer.
         Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 8 of 13



       44.       Additionally, it was Mr. Poussard who made the first offer, after agreeing only to

make offers in good faith, and disclaiming any “entitlement” to the Site Name.

       45.       None of the communications from Mr. Poussard referred to an asserted trademark

or made a demand that Plaintiff cease and desist from trademark infringement.

       46.       Plaintiff would never engage in negotiations with a party claiming trademark

rights to the Site Name, and only sought to entertain offers from prospective purchasers who

claimed no such rights (hence the terms agreed to when submitting an offer).

       47.       As it relates to the Site Name, “Voxan” is a pronounceable five-letter word, with

registered or common law marks in use by a number of companies around the world in

connection with various products, including:

             ●   VOXAN, owned by Richter Pharma AG, for “[Class 5] Pharmaceutical and

                 veterinary products. . . ”

             ● VOXAN PHARMACEUTICALS (INDIA), owned by BAHADURSINGH

                 RATHORE, for “[Class 5] Medicine.”

             ● VOXAN, owned by BASF SE, for “[Class 1] Chemicals used in agriculture,

                 horticulture and forestry . . .” and “[Class 5] Preparations for destroying and

                 combating vermin, fungicides, herbicides, pesticides.”

             ● VOXAN, owned by Bisteny, S.A., in Class 12 and Class 35.

             ● VOXAN TECHNOLOGIES, <voxantechnologies.com> common law use in

                 connection with renewable energy software development.

       48.       A number of other “VOXAN” formative marks are or were registered and in use

around the world, including, VOXANT, VOXANE, VOXANET, CERVOXAN, LEVOXAN,

FLAVOXAN, VOXANTEN, and FLOVOXAN.
         Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 9 of 13



       49.     Globally, there are nearly 3,500 live and dead registered trademarks and

applications for marks that contain the root “OXAN,” including for OXAN, HOXAN, ROXAN,

POXAN, TOXAN, COXAN, ZOXAN, WOXAN, DOXAN, LOXAN, MOXAN, EOXAN,

FOXAN, BOXAN, NOXAN, and many others.

       50.     Numerous “OXAN” formative site names have also been registered, and some are

in use, including: AOXAN.COM, BOXAN.CLUB, BOXAN.COM, BOXAN.NET, BOXAN.ORG,

COXAN.BIZ, COXAN.COM, COXAN.NET, COXAN.ORG, COXAN.US, DOXAN.COM,

DOXAN.LINK, DOXAN.NET, DOXAN.ORG, DOXAN.XYZ, FOXAN.COM, GOXAN.COM,

HOXAN.COM, HOXAN.CO.JP, HOXAN.LINK, HOXAN.NET, HOXAN.SHOP, IOXAN.COM,

JOXAN.COM, JOXAN.LINK, KOXAN.COM, LOXAN.COM, LOXAN.NET, MOXAN.COM,

MOXAN.NET, NOXAN.COM, NOXAN.PL, NOXAN.NET, NOXAN.ORG, OXAN.COM,

POXAN.COM, QOXAN.COM, ROXAN.BIZ, ROXAN.COM, ROXAN.CO.UK, ROXAN.INFO,

ROXAN.LINK, ROXAN.NET, ROXAN.ORG, ROXAN.ROCKS, ROXAN.SHOP,

ROXAN.WATCH, ROXAN.WEBSITE, SOXAN.COM, TOXAN.COM, UOXAN.COM,

VOXAN.ORG, WOXAN.COM, WOXAN.NET, XOXAN.COM, YOXAN.COM, YOXAN.EMAIL,

YOXAN.LINK, ZOXAN.COM, and ZOXAN.NET.

       51.     The above usages and registrations of “VOXAN” and “OXAN” formative names

establish that “VOXAN” is in a crowded name space, and nothing more. The claim that Plaintiff

knowingly registered the Site Name to target Defendants’ VOXAN mark is terribly misguided

and lacks support under the law.

       52.     Generic, made-up, and dictionary word site names are bought and sold every day.

Furthermore, more than a dozen companies worldwide either use “VOXAN” as their trademark

for different products, or their marks incorporate “VOXAN” in its entirety. Expand the field to

marks containing “OXAN,” and there are many, many more.
          Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 10 of 13



         53.   Prior to acquiring the Site Name, Plaintiff had never heard of Defendants, who are

barely known in the United States outside of obscure motorcycle enthusiasts. Plaintiff’s interest

in the Site Name was for the same reason that so many companies have adopted “VOXAN” and

“OXAN-formative” names – because it is a pronounceable, memorable, and brandable name.

         54.   Accordingly, Plaintiff did not register the Site Name with any intent to sell it to

Defendants. Indeed, Plaintiff never heard of Defendants, never initiated contact with

Defendants, and never initiated an offer to sell the Site Name to Defendants, until approached by

Defendant Pallanca-Pastor about acquiring the Site Name (and even then Plaintiff did not know

the identity of Defendants). Plaintiff’s primary business is and was in identifying and registering

useful site names for potential development.

         55.   Plaintiff has registered many descriptive, generic, and dictionary words over the

years.

         56.   In this context, it is completely unremarkable that Plaintiff registered the Site

Name – it is exactly the type of site name that Plaintiff seeks for its generic and brandable value

– not to target or profit off of Defendants’ fraudulently-obtained trademark.

         57.   In the absence of any conceivable trademark violation, there is absolutely no basis

for Defendants’ claim of bad faith registration.

                                          COUNT I:
                               CLAIM FOR DECLARATORY RELIEF

         58.   VirtualPoint repeats and realleges paragraphs 1 through 58 of this Complaint,

which are incorporated herein.

         59.   The term “VOXAN” is a fanciful term used by over a dozen companies,

internationally, in their names, in connection with a wide range of products.
         Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 11 of 13



        60.     Many more companies do business under trademarks comprised of the root word

“OXAN.”

        61.     Upon information and belief, Defendants do not even use the Voxan Mark in the

United States, and filed a fraudulent specimen of use with the United States Patent and

Trademark Office.

        62.     Defendants’ brand is barely known in the United States.

        63.     A person may register a generic, descriptive, dictionary, or made-up word or

phrase as a site name on a first come, first served basis, as a general rule.

        64.     VirtualPoint, through its owner Mr. Lahoti, registered the Site Name in good

faith, before he knew that Defendants even existed.

        65.     Defendants own no exclusive rights to the term “voxan” in the United States, or

worldwide.

        66.     As Defendants commenced the UDRP Proceeding by filing the WIPO Complaint,

which is pending as of the date of the filing of this Complaint, a justiciable controversy exists

between VirtualPoint and Defendants.

        67.     To resolve this actual controversy, VirtualPoint seeks a declaration and judgment

that its registration and use of the Site Name is lawful.

        68.     Defendants’ conduct has harmed and will continue to harm VirtualPoint, and

constitutes an “exceptional case,” thereby entitling VirtualPoint to recover its attorneys’ fees in

connection with this action.

                                     COUNT II:
                            CANCELLATION OF THE 763 MARK

        69.     VirtualPoint hereby incorporates the allegations of paragraphs 1 through 69 as if

set forth here in full.
         Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 12 of 13



       70.       On January 30, 2014, Defendants applied for registration of the 763 Mark under

class 44E, which registration was granted on July 7, 2015.

       71.       A specimen of use is not required to be filed at the time of a Section 44E

application, and for six years following the date of registration.

       72.       On April 19, 2019, in connection with the renewal of the 763 Mark, Defendants

are believed to have filed a fraudulent specimen of use.

       73.       The specimen of use filed by Defendants was not of a use in commerce in the

United States.

       74.       Indeed, it merely displayed a photograph of a section of a concept motorcycle, not

available for sale in the United States or anywhere in the world.

       75.       Upon information and belief, Defendants were not selling, and have not ever sold,

any motorcycles or other products in the United States.

       76.       As a result, the 763 Mark is believed to have been fraudulently-obtained. the

United States.

       77.       Accordingly, Plaintiff petitions the Court to cancel the 763 Mark.

       78.       The 763 Mark appears to also have been abandoned.

       79.       Defendants ceased to use the VOXAN mark, worldwide, in 2009, and again from

2015 until at least late 2018, with no intention to resume use of the mark.

       80.       The period of abandonment of any use of the VOXAN mark of over three years

creates a legal presumption that Defendants intended to abandon the VOXAN mark.

       81.       Defendants still do not appear to have made any use of the VOXAN mark in

connection with any goods or services in the United States.
          Case 2:20-cv-01451-SMB Document 1 Filed 07/22/20 Page 13 of 13



         WHEREFORE, Plaintiff respectfully requests judgment against Defendants as follows:

         A.     Declaration by the Court that, pursuant to 28 U.S.C. § 2201 and § 2202,

Plaintiff’s registration of the Domain Name is lawful and does not infringe on any trade or

service mark right the Defendants may claim in the United States;

         B.     Cancellation of the 763 Mark with the USPTO;

         C.     Costs and expenses, including reasonable attorneys’ fees awarded in an

“exceptional case”; and

         D.     For such other and further relief as this Court deems just and proper.



                                DEMAND FOR TRIAL BY JURY

         Please take notice that Plaintiff, pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, hereby demands trial by jury for all issues so triable.

Dated:          Brooklyn, New York
                July 22, 2020

                                               LEWIS & LIN, LLC


                                               ____________________
                                               Brett E. Lewis, Esq.
                                               Michael D. Cilento, Esq. (admitted pro hac vice)
                                               81 Prospect Street, Suite 8001
                                               Brooklyn, NY 11201
                                               Tel: (718) 243-9323
                                               Fax: (718) 243-9326
                                               Brett@iLawco.com
                                               Michael@iLawco.com

                                               Attorneys for Plaintiff
